     Case: 1:19-cv-06724 Document #: 16 Filed: 12/06/19 Page 1 of 5 PageID #:151




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 INDUSTRY XPERIENCE, LLC,

                Plaintiff,
                                                                 Case No. 1:19-cv-06724
                    v.
                                                                   Hon. Jorge L. Alonso
 THE DANCE XPERIENCE,
                                                             Plaintiff Demands a Trial by Jury
                Defendant.

                             JOINT INITIAL STATUS REPORT

       Counsel for the Plaintiff and Defendant jointly file this Joint Initial Status Report.

I.     The Nature of the Case

       A.      State the basis for federal jurisdiction.

       The basis for federal jurisdiction is that the action arises under the trademark laws of the

United States of America, including 15 U.S.C. § 1051, et seq. Accordingly, the Court has subject

matter jurisdiction under 28 U.S.C. §§ 1331, 1338(a), and 15 U.S.C. § 1121. The Plaintiff also

alleges supplemental jurisdiction under 28 U.S.C. § 1367 of Illinois common law claims because

the claims represent a part of the same case or controversy.

       B.      Briefly describe the nature of the claims asserted in the complaint and the
               counterclaims and/or third-party claims and/or affirmative defenses.

       From the Plaintiff’s perspective, this is an action for infringement of Plaintiff’s federally

registered trademark INDUSTRY XPERIENCE (Reg. No. 4,793,878) and common law trademark

and trade dress associated with the same mark under Section 32 of the Lanham Act, 15 U.S.C.

§ 1114, for unfair competition and false designation of origin under Section 43(a) of the Lanham

Act, 15 U.S.C. § 1125(a), and for substantial and related claims of trademark and trade dress

infringement and unfair competition under the statutory and common laws of the State of Illinois,

all arising from Defendant’s use of THE DANCE XPERIENCE, X logo, and associated trade dress
    Case: 1:19-cv-06724 Document #: 16 Filed: 12/06/19 Page 2 of 5 PageID #:151




in connection with education services in the fields of dancing, acting, singing, and performing, in

addition to various merchandise. In particular, Plaintiff has asserted that Defendant’s use of its

business name and trade dress in connection with dance conventions and merchandise is likely to

and has caused consumer confusion.

       From the Defendant’s perspective, there is no likelihood of confusion between the marks

and trade dress the Defendant uses and Plaintiff’s marks and trade dress. The parties’ respective

marks and trade dress are distinct and different. Even if Plaintiff were able to show some

similarity among the marks and trade dress, it cannot show damages attributable to Defendant’s

alleged infringement. Finally, Plaintiff comes to this matter with unclean hands because Plaintiff

has misstated and mischaracterized the scope of its trademark rights, wrongfully accused

Defendant on social media of using verbiage from Plaintiff’s website, of “blatant stealing,” and of

being “#ShadyPeople.”

       C.      Describe the relief sought.

       The Plaintiff is seeking injunctive relief, an order that Defendant recall and deliver up for

destruction pursuant to 15 U.S.C. § 1118 all goods, packaging, containers, advertisements,

promotions, signs, displays and related materials incorporating or bearing the XPERIENCE mark

or stylized X or any other mark that is a counterfeit, copy, confusingly similar variation, or colorable

imitation of the IX Marks, lost profits, punitive damages, and attorney’s fees.

       D.      State whether there has been a jury demand.

       The Plaintiff has demanded a jury trial.

       E.      List the names of any parties who have not yet been served.

       None.




                                                   2
       Case: 1:19-cv-06724 Document #: 16 Filed: 12/06/19 Page 3 of 5 PageID #:151




II.      Discovery and Pending Motions

         A.      Identify any pending motions.

         There are no pending motions.

         B.      The status of discussions involving mandatory initial discovery responses,
                 including any resolved and unresolved issues regarding it.

         This case is in the Mandatory Initial Discovery Pilot (“MIDP”) Project. On December 4,

2019, the parties met and conferred regarding the MIDP and discovery schedule. The parties shall

make disclosures pursuant to the MIDP per the Program rules in lieu of Rule 26(a)(1) disclosures

on December 20, 2019.

         C.      A brief description of any discovery, apart from the Court-ordered discovery
                 required under the Standing Order implementing the Mandatory Initial
                 Discovery Pilot Project, that has been taken and of the discovery anticipated
                 to be required, and suggested dates for discovery deadlines and cutoff.

         At this time, no discovery has been taken. The parties contemplate written and oral

discovery as well as some limited electronic discovery (“ESI”). The numbers of written discovery

requests and depositions shall be within those prescribed by the Federal Rules of Civil Procedure.

The parties propose that all fact discovery be completed by April 3, 2020 and all expert discovery

by June 19, 2020. The parties propose a deadline to file motions for summary judgment by July 31,

2020.

III.     Trial

         A.      If reasonably ascertainable at this early stage of the case, the earliest date the
                 parties would be ready for trial and the estimated length of trial.

         At this time, it is not readily ascertainable when the parties would be ready for trial.

However, the parties estimate the probable length of trial is five days.

         B.      State whether there has been a jury demand.

         Plaintiff has requested a jury trial.




                                                 3
      Case: 1:19-cv-06724 Document #: 16 Filed: 12/06/19 Page 4 of 5 PageID #:151




IV.     Settlement and Referrals

        A.     State whether any settlement discussions have occurred and describe the
               status of any settlement discussions. (Do not provide any particulars of any
               demands or offers that have been made.)

        Counsel for Plaintiff and Defendant had two meetings to discuss Plaintiff’s claims on

October 30 and November 22, 2019. Those meetings did not result in a resolution.

        B.     State whether the parties request a settlement conference at this time before
               this Court or the Magistrate Judge.

        The parties do not request such a conference.

        C.     State whether counsel have informed their respective clients about the
               possibility of proceeding before the assigned Magistrate Judge for all
               purposes, including trial and entry of final judgment, and whether all parties
               unanimously consent to that procedure. The court strongly encourages parties
               to consent to the jurisdiction of the Magistrate Judge.

        The parties’ counsel have advised their respective clients about the possibility of

proceeding before the assigned Magistrate Judge. The parties do not consent to that procedure.


Dated: December 6, 2019


By: /s/ Adam Wolek                                      By: /s/ Brendan J. Healey

Adam Wolek                                              Steven K. Baron
TAFT STETTINIUS & HOLLISTER LLP                         Brendan J. Healey
111 East Wacker Drive, Suite 2800                       BARON HARRIS HEALEY
Chicago, Illinois 60601                                 225 W. Washington Street, Suite
Telephone: 312-836-4063                                 2200
Facsimile: 312-527-4011                                 Chicago, Illinois 60606
awolek@taftlaw.com                                      Telephone: 312-741-1030
                                                        sbaron@bhhlawfirm.com
Amanda H. Wilcox                                        bhealey@bhhlawfirm.com
(pro hac vice to be filed)                              Attorneys for Defendant The
TAFT STETTINIUS & HOLLISTER LLP                         Dance Xperience
200 Public Square, Suite 3500
Cleveland, OH 44114
Telephone: 216-241-2838
Facsimile: 216-241-3707
awilcox@taftlaw.com


                                                4
    Case: 1:19-cv-06724 Document #: 16 Filed: 12/06/19 Page 5 of 5 PageID #:151




Rachel A. Smoot
(pro hac vice to be filed)
TAFT STETTINIUS & HOLLISTER LLP
65 East State Street, Suite 1000
Columbus, OH 43215
Telephone: 614-221-2838
Facsimile: 614-221-2007
rsmoot@taftlaw.com

Attorneys for Plaintiff Industry Xperience,
LLC




                                              5
